Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-18 of U. S. Patent No. 10,544,364 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: impregnating and/or applying water-soluble soil stabilizer in a solid carrier; leaching the water-soluble soil stabilizer out from the solid carrier when water is applied; 
binding the water-soluble soil stabilizer to the soil once it leaches out from the solid carrier; wherein the amount of water-soluble soil stabilizer placed in or on the solid carrier is based on an intentional amount of water-soluble soil stabilizer to be leached out of the solid carrier to stabilize the soil; and wherein the water-soluble soil stabilizer leached out from the solid carrier stabilizes the soil.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-15 of U. S. Patent No. 9,441,340 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: impregnating and/or applying water-soluble soil stabilizer in a solid carrier; leaching the water-soluble soil stabilizer out from the solid carrier when water is applied; 
binding the water-soluble soil stabilizer to the soil once it leaches out from the solid carrier; wherein the amount of water-soluble soil stabilizer placed in or on the solid carrier is based on an intentional amount of water-soluble soil stabilizer to be leached out of the solid carrier to stabilize the soil; and wherein the water-soluble soil stabilizer leached out from the solid carrier stabilizes the soil.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-25 of U. S. Patent No. 8,316,580 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: impregnating and/or applying water-soluble soil stabilizer in a solid carrier; leaching the water-soluble soil stabilizer out from the solid carrier when water is applied; binding the water-soluble soil stabilizer to the soil once it leaches out from the solid carrier; wherein the amount of water-soluble soil stabilizer placed in or on the solid carrier is based on an intentional amount of water-soluble soil stabilizer to be leached out of the solid carrier to stabilize the soil; and wherein the water-soluble soil stabilizer leached out from the solid carrier stabilizes the soil.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-43 of U. S. Patent No. 7,874,101 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: impregnating and/or applying water-soluble soil stabilizer in a solid carrier; leaching the water-soluble soil stabilizer out from the solid carrier when water is applied; 
binding the water-soluble soil stabilizer to the soil once it leaches out from the solid carrier; wherein the amount of water-soluble soil stabilizer placed in or on the solid carrier is based on an intentional amount of water-soluble soil stabilizer to be leached out of the solid carrier to stabilize the soil; and wherein the water-soluble soil stabilizer leached out from the solid carrier stabilizes the soil.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-58 of U. S. Patent No. 7,730,662 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: impregnating and/or applying water-soluble soil stabilizer in a solid carrier; leaching the water-soluble soil stabilizer out from the solid carrier when water is applied; 
binding the water-soluble soil stabilizer to the soil once it leaches out from the solid carrier; wherein the amount of water-soluble soil stabilizer placed in or on the solid carrier is based on an intentional amount of water-soluble soil stabilizer to be leached out of the solid carrier to stabilize the soil; and wherein the water-soluble soil stabilizer leached out from the solid carrier stabilizes the soil.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-23 of U. S. Patent No. 7,503,143 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: impregnating and/or applying water-soluble soil stabilizer in a solid carrier; leaching the water-soluble soil stabilizer out from the solid carrier when water is applied; 
binding the water-soluble soil stabilizer to the soil once it leaches out from the solid carrier; wherein the amount of water-soluble soil stabilizer placed in or on the solid carrier is based on an intentional amount of water-soluble soil stabilizer to be leached out of the solid carrier to stabilize the soil; and wherein the water-soluble soil stabilizer leached out from the solid carrier stabilizes the soil.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Baldwin et al. (US 6357176) teaches a soil and grass seed-less sod precursor containing a non-woven bio-cellulosic fiber mat and grass sprigs.
	The prior art Spittle (US 5741832) teaches a mechanically-bonded, water-absorbent fiber mulch having synthetic fibers that are mixed to form a mechanically-bonded fiber mulch.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644